Case 1:15-cv-02326-ER Document186 Filed 10/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VICTOR H. ALVARADO BALDERRAMO
and LUIS FALQUEZ, Individually and on
behalf of all other persons similarly situated,

Plaintiffs,
-against-

GO NEW YORK TOURS INC. and ASEN
KOSTADINOV, jointly and severally,

Defendants.

 

 

PLEASE TAKE NOTICE that Defendants Go New York Tours Inc. and Asen
Kostadinov, upon the accompanying Memorandum of Law in Support of its Motion for
Summary Judgment, Statement of Undisputed Material Facts Pursuant to Local Rule 56.1 and
the exhibits thereto, and upon all of the papers and pleadings herein, will move, under Fed. R.
Civ. P. 56, before Hon. Edgardo Ramos at the United States District Court for the Southern
District of New York, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, New
York 10007, for an Order (i) dismissing Plaintiff's Complaint in its entirety; (ii) alternatively,

staying this action pending the outcome of proceedings pending before the NYSDOL; and (iii)

Index No.: 15 Civ. 2326
(Ramos, J.)

NOTICE OF MOTION
FOR SUMMARY JUDGMENT OR
STAY OF ACTION

granting such other and further relief as the Court may deem just and proper.

PLEASE TAKE FURTHER NOTICE that pursuant to this Court’s Order, opposition

papers, if any, must be filed by October 29, 2020.

PLEASE TAKE FURTHER NOTICE that pursuant to this Court’s Order, reply papers,

if any, must be filed by November 12, 2020.
Case 1:15-cv-02326-ER Document186 Filed 10/08/20 Page 2 of 2

Dated: New York, New York
October 8, 2020

. bp iLP

By:

 

Maytice N. Ross
Laura-Michelle Horgan

711 Third Avenue, 14" Floor
New York, NY 10017

Tel.: (212) 687-6262

Fax: (212) 687-3667
mross(@bartonesg.com
Imhorgan(@bartonesg.com

 

 

Attorneys for Defendants
Go New York Tours Inc. and Asen Kostadinov
